IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                  June 30, 2009
                                 No. 08-50883
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

JOSEPH RAYMOND SHANKS

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 6:05-CR-33-4


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
      Joseph Raymond Shanks, federal prisoner # 56151-180, has filed a motion
for leave to proceed in forma pauperis (IFP) on appeal. The district court denied
Shanks’s IFP motion and certified that the appeal was not taken in good faith.
By moving for IFP status, Shanks is challenging the district court’s certification.
See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                 No. 08-50883

      Aside from conclusional allegations, Shanks does not challenge the district
court’s determination that he failed to present an arguable or nonfrivolous issue
for appeal. Further, Shanks does not address the district court’s determination
that because his criminal judgment was entered nearly three years prior to his
filing the motion for the appointment of counsel, any 28 U.S.C. § 2255 motion
would be time barred. Therefore, these issues are deemed abandoned. See
Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987).
      Shanks has not shown that the district court’s certification was incorrect.
The instant appeal is without arguable merit and is thus frivolous. Accordingly,
Shanks’s IFP motion is denied, and his appeal is dismissed as frivolous. See
Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5 TH C IR. R. 42.2.
      The dismissal of this appeal as frivolous counts as one strike under 28
U.S.C. § 1915(g). Shanks is cautioned that if he accumulates three strikes under
§ 1915(g), he will not be able to proceed IFP in any civil action or appeal filed
while he is incarcerated or detained in any facility unless he is under imminent
danger of serious physical injury. See § 1915(g).
      MOTION DENIED; APPEAL DISMISSED; SANCTION WARNING
ISSUED.




                                       2